DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-22, 26-52 and 58-61 are pending in the instant invention.  According to the Amendments to the Claims, filed April 26, 2021, claims 42 and 43 were amended, claims 23-25 and 53-57 were cancelled and claims 60 and 61 were added.

Status of Priority Objection - Priority Date

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2017/021964, filed March 10, 2017.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(e) to US Provisional Application Nos: a) 62/411,142, filed October 21, 2016; b) 62/351,044, filed June 16, 2016; and c) 62/307,343, filed March 11, 2016, respectively, was objected to in the Non-Final Rejection, mailed on March 9, 2020.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of International Application No. PCT/US2017/021964, filed March 10, 2017.

Response to Rule 312 Communication

	The amendment under 37 CFR 1.312, filed on April 26, 2021, has been entered.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on August 10, 2020, is acknowledged: a) Group I - claims 1-22, 26-41, 58 and 59; and b) substituted pyrimidine of formula (I) - p. 32, Table 1, compound 51.
	Likewise, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted pyrimidines of the formula (I), where m = 2; ring A = -thiazol-2-yl; R1 = -CF3; R2 = -NR5R6, wherein R5 = -H and R6 = -CH2CH3; R3 = -3-(methyl-d3)pyrrolidin-2-one; and R3 = -cyclopropyl, respectively, which encompass the elected species, were found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted pyrimidines of the formula (I), where ring A = -thiazolyl, isothiazolyl, or isoxazolyl; R1 = -halo, C1-6 alkyl, or C1-6 haloalkyl; R2 = -NR5R6, wherein R5 and R6, together with the nitrogen atom to which they are attached, do not form an optionally substituted heterocyclyl; and two R3, together with the atom to which they are attached, do not form an optionally substituted cycloalkyl or optionally substituted heterocyclyl, respectively; however, the instant Markush claim now failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on March 9, 2020.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on March 9, 2020, the instant Markush claim was restricted to substituted pyrimidines of the formula (I), where ring A = -thiazolyl, isothiazolyl, or isoxazolyl; R1 = -halo, C1-6 alkyl, or C1-6 haloalkyl; R2 = -NR5R6, wherein R5 and R6, together with the nitrogen atom to which they are attached, do not form an optionally substituted heterocyclyl; and two R3, together with the atom to which they are attached, do not form an optionally substituted cycloalkyl or optionally substituted heterocyclyl, respectively.
	Next, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on March 9, 2020.
	Then, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted pyrimidines of the formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claim 42, directed to a method for enhancing cognitive memory in a subject, comprising administering… a substituted pyrimidine of the formula (I); (ii) claims 43-51, directed to a method for modulating leucine-rich repeat kinase 2 activity in a subject… comprising administering… a substituted pyrimidine of the formula (I); (iii) claim 52, directed to a process for preparing a substituted pyrimidine of the formula (I); (iv) claim 60, directed to a method for enhancing cognitive memory in a subject, comprising administering… a pharmaceutical composition comprising a substituted pyrimidine of the formula (I); and (v) claim 61, directed to a method for modulating leucine-rich repeat kinase 2 activity in a subject… comprising administering… a pharmaceutical composition comprising a substituted pyrimidine of the formula (I), respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Moreover, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on August 21, 2019, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Furthermore, the inventor or joint inventor should also note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Now, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on March 9, 2020, or the Final Rejection, mailed on September 8, 2020.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments, filed January 8, 2021, and/or the Amendments to the Claims, filed April 26, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1-22, 26-52 and 58-61 is contained within.

Reasons for Allowance

	Claims 1-22, 26-52 and 58-61 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to (1) substituted pyrimidines of the formula (I), as recited in claim 1; and (2) substituted pyrimidines, as recited in claims 58 and 59, respectively.

	Consequently, the limitation on the core of the substituted pyrimidines of the formula (I) that is not taught or fairly suggested in the prior art is R2 on the periphery of the pyrimidine core.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
SUBSTITUTED PYRIMIDINES AND USES THEREOF AS LRKK2 INHIBITORS

	has been deleted and replaced with the following:
---“SUBSTITUTED PYRIMIDINES AS LRKK2 INHIBITORS”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Spencer Johnson (Reg. No. 75,125) on behalf of Ms. Sharon E. Crane (Reg. No. 36,113) on January 21, 2021.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624